Order entered March 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00350-CV

                    IN RE STEPHEN AARON BERGENHOLTZ, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-51444-2008

                                            ORDER
                          Before Justices Bridges, Stoddart and Schenck

        Before the Court is relator’s motion for emergency relief.          We DENY relator’s

emergency motion at this time. Relator’s petition for writ of habeas corpus remains pending.

        We ORDER Karla Kimbrell, as official court reporter of the 380th Judicial District

Court, to ensure that the reporter’s record from the trial court’s February 27, 2015 contempt

hearing is filed on or before MARCH 23, 2015.

        The Court requests that real party in interest and respondent file their responses to the

petition for writ of habeas corpus and the motion for emergency relief, if any, by MARCH 27,

2015.

        No extensions of the deadlines in this order will be granted absent exigent circumstances.

        The Court DIRECTS the Clerk to send copies of this order, by electronic transmission,

to the Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla
Kimbrell, official court reporter, 380th Judicial District Court; Terry G. Box, Collin County

Sheriff; and to counsel for all parties.

                                                  /s/    DAVID J. SCHENCK
                                                         JUSTICE